Fourth Court of Appeals
                               San Antonio, Texas
                                      April 22, 2019

                                   No. 04-18-00808-CV

                                  Rodulfo J. MENDEZ,
                                       Appellant

                                            v.

                                   Jessica AGUIRRE,
                                         Appellee

                From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CI00963
                      Honorable Angelica Jimenez, Judge Presiding


                                     ORDER

       The Appellant’s Motion to Extend Time to File Brief is hereby GRANTED. Time is
extended to May 20, 2019. Further requests for an extension of time in which to file
appellant’s brief will be disfavored.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court